DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2021 was entered.
Status
1.	Claims 1, 3, 5, 11, 13, 16, 47-49, 79, 95 and 122-123 as filed on 9 August 2018 were examined and rejected in an Office action mailed on 4 March 2020.  Applicant responded on 4 September 2021 cancelling claims 5, 79 and 122-123 while adding claims 150-151.  Claims 1, 3,11,13,16,47-49,95 and 150-151 were examined and rejected in an Office action mailed on 2 December 2020.  Applicant filed and RCE on 2 June 2021 together with claim amendments and arguments.
Applicant contacted the examiner on 4 November 2021 pointing out an error in the Office action mailed 4 November 2021.  The previous Office action is vacated and replaced with the instant Office action.  Any inconvenience this may cause Applicant is regreted.
Claims 1, 3,11,13,16,47-49,95 and 150-151 are examined herein.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Withdrawal of Objections and Rejections
3.	The objection to the drawings under the sequence rules is withdrawn in view of Applicant’s amendments and the amendment to the specification made in February 2019.
4.	The objections to the claims are withdrawn in view of Applicant’s amendments to the claims.

Specification
5.	The amendment to the specification made on 2 June 2021 is objected to for the following reason.  On page 3 of the response, the bracketed/bold paragraph numbering system used by Applicant reset to “[0001]” and appears to have automatically numbered after that.  Thus the paragraphs are then numbered sequentially through page 7 of the response and paragraph “[0011].”  Appropriate correction to the correct bracketed/bold paragraph number is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 11, 13, 16, 47-49, 95 and 150-151 are rejected under 35 U.S.C. 103 as being unpatentable over Gocal et al., US Patent Publication No. 2009/0307802 A1 over Cigan et al., WO2015/026885 A1, published 26 February 2015 and Chen et al. (2015) Pest Manag Sci 71:1141-48.
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 2 December 2020 as applied to the above-.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is drawn to a method for causing a targeted mutation in a flax cell a GRON with at least one mismatch, using CRISPR or TALENs to cut the DNA as directed by the GRON template, allowing the cell’s DNA repair process to repair its genome with the targeted mutation, and then regenerating a plant.  Claim 1 now also requires using next generation sequencing to identify EPSPS genes with the targeted mutation.
Gocal et al. teaches creating a non-transgenic plant by targeting a mutation in the EPSPS gene to increase herbicide resistance / tolerance where one of the plants is flax.  Gocal et al., claims 1 & 9.  Gocal et al. does not teach using CRISPR or TALENs.  Cigan et al. discloses using CRISPR to modify a plant’s DNA using a DNA template where the DNA template falls within Applicant’s definition of a GRON, in, e.g. claims 15-19.  Cigan et al. teaches determining the effectiveness of its methods by determining the sequence of the products.  Cigan et al., p. 104.  Cigan et al. also teaches targeting an EPSPS gene to increase herbicide tolerance.  Id., p. 49.  
Given that Gocal et al. teaches modifying a flax EPSPS gene and Cigan et al. teaches using CRISPR to accomplish this, and ordinary artisan would have been motivated to follow the combined teachings to modify a flax plant’s EPSPS gene using CRISPR.  
Neither Gocal et al. nor Cigan et al. teach using next generation sequencing to track herbicide resistance mutants.  However, Chen et al. teaches using next generation sequencing to track herbicide resistance mutants.  

Cigan et al. teaches using a polynucleotide template (p. 7) and defines a “polynucleotide” as including “RNA and/or DNA” (p. 61); and thus claim 3 is obvious.  Gocal et al. teaches using single-stranded nucleotides (e.g. para. 0008) and thus claim 11 is obvious.  In claim 7, Cigan et al. teaches chemically-protected ODNs with a variety of modifications, and thus claims 13, 16 and 47 are obvious.  Given the small number of nucleotides, using a wobble base is an obvious variant and thus claim 48 is obvious.  Given the ranges taught by Cigan et al. (p. 33), claim 49 is obvious.
Claims 150-151 recite specific substitutions.  Gocal et al. teaches those substitutions.  E.g. Example 3, pp. 9-10.  Therefore claims 150-151 are obvious.
Applicant’s Arguments & Response
Applicant traverses the rejection on pages 11-12 of the Response.  Applicant quotes from three post-filing references.  The first two quoted paragraphs (page 11) emphasize the error rate in next generation sequencing.  In view of that, it seems surprising that Applicant amended the claim to explicitly require next generation sequencing.  Applicant appears to arguing in favor of a rejection of the claims under the enablement requirement of 35 USC 112(a).  
Applicant also points out that the articles that are being quoted are post-filing art.  Response, p. 12.
However, Chen et al., which is prior art, teaches using next generation sequencing to track mutations to EPSPS genes.
Therefore Applicant’s argument fails to persuade.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1, 3,11,13,16,47-49,95 and 150-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,957,515 B2 (the ‘515 Patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as follows.
The claims of the ‘515 Patent application also deal with chemically modified GRONs and using, e.g. CRISPR, to modify a plant’s genomic DNA.
Applicant’s Response & Response
Applicant argued that a prima facie case does not exist.  Response, p. 13..  
The rejection is maintained because the ‘515 Patent teaches using next generation sequencing.  Col. 2.

8.	Claims 1, 3, 11, 13, 16, 47-49 and 95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-10 of copending Application No. 14/777,410 (the ‘410 application) in view of Chen et al. (2015) Pest Manag Sci 71:1141-48.

Claims 1 and 5-10 of the ‘410 application also deal with GRONs and using, e.g. CRISPR, to modify a plant’s genomic DNA where flax is specifically recited in claim 6.  Tracking the changes made to the gene using next generation sequencing rather than selection using a herbicide was in the ordinary artisan’s toolbox   E.g. Chen et al.
Applicant’s Response & Response
Applicant argued that a prima facie case does not exist.  Response, p. 13..  
The rejection is maintained because using next generation sequencing to detect changes in the sequence of herbicide resistance genes was known in the prior art.

9.	Claims 1, 3, 5, 11, 13, 16, 47-49, 79, 95 and 122-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 21-32 of U.S. Patent No. 10,954,522 B2 (the ‘522 Patent) (formerly Application No. 15/966,952).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as follows.
Claims 43-45 and 48-54 of the ‘952 application also deal with GRONs and using, e.g. CRISPR, to modify a plant’s genomic DNA.
Applicant’s Response & Response
Applicant argued that a prima facie case does not exist.  Response, p. 13..  
The rejection is maintained because the ‘522 Patent teaches using next generation sequencing.  Col. 12.

Conclusion
10.	No claim is allowed.

The prior art made of record and not relied upon is considered pertinent to Applicant's patent application. Galindo-González et al. ((2015) Plant Meth 11:19) teaches using next generation sequencing to detect mutations in flax.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663